DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second and third screw holes being offset (claims 4 and 12), the rod and locking cap (claims 5 and 13), and the first fastener with a threaded head (claims 7 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites “further comprises providing a sacral-iliac plate having…” thereby indicating that an additional plate is provided.  However, the Examiner believes that claim 19 should be further limiting the plate of claim 18.  Thus, the Examiner is interpreting claim 19 as reciting “wherein the sacral-iliac plate has…”
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites “further comprising providing a sacral-iliac plate having an iliac portion…” thereby indicating that an additional plate is provided.  However, the Examiner believes that claim 20 should be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9 and 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chopin (US 5,133,717 A1).
Claim 9. Chopin discloses a sacral-iliac plate (saddle 9) comprising: an iliac portion (see Fig. 2 inset) having a first screw hole (hole 11) for receiving a first fastener (see “screw” in col. 2, ll. 59-63) to secure the iliac portion to the iliac bone (see col. 3, ll. 2-7); and a sacral portion (see Fig. 2 inset) integrated monolithically with the iliac portion (Fig. 2 shows that the iliac portion and sacral portion are monolithic) having a second and third screw holes (hole 11 and hole 16) for receiving a second and third fasteners (see “screw” in col. 2, ll. 59-63 and in col. 2, l. 65 through col. 3, l. 1) to secure the sacral portion to the sacral bone (see col. 2, l. 65 through col. 3, l. 1), wherein the sacral 
Claim 11. Chopin discloses wherein the second and third screw holes are in line with the tulip (Fig. 2 shows that hole 11 is in line with u-shaped body 12 and hole 16 is also in line with u-shaped body 12) (Fig. 2). 
Claim 12. Chopin discloses wherein the second and third screw holes are offset (Fig. 2 shows that hole 11 is offset from hole 16) (Fig. 2). 
Claim 13. Chopin discloses wherein the spinal rod is secured within the tulip with a locking cap (threaded plug 7; see col. 3, ll. 33-37) (Fig. 2). 







[AltContent: connector][AltContent: connector][AltContent: connector]








Claim 18 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chopin (US 5,133,717 A1).
Claim 18. A method of stabilizing a spine comprising: accessing the sacrum and iliac portions of the spine (see col. 2, l. 65 through col. 3, l. 7; saddle 9 is positioned on the sacrum and a screw is driven through one of holes 11 into the iliac mass and thus both the sacrum and iliac portions of the spine are accessed); positioning a sacral-iliac plate (saddle 9) on a portion of the sacrum and a portion of the iliac bone (see col. 2, l. 65 through col. 3, l. 7; saddle 9 is positioned on the sacrum and a screw is driven through one of holes 11 into the iliac mass and thus saddle 9 must be positioned on both the sacrum and the iliac bone); and securing the sacral iliac plate to the portion of the sacrum and the iliac bone (see col. 2, l. 65 through col. 3, l. 7; a screw is driven through hole 16 into the sacral plate and a screw is driven through one of holes 11 into the iliac mass); wherein the sacral-iliac plate comprises: an iliac portion (see Fig. 2 inset above on pg. 5) having a first screw hole (hole 11) for receiving a first fastener to secure . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chopin (US 5,133,717 A1) in view of Melkent (US 2006/0241615 A1).
Chopin fails to disclose wherein the sacral portion further comprises a prong extending downward from a bottom surface (claim 10). 
	Melkent teaches a sacral plate (plate 10; para. 0038 states that the plate can be attached to the sacral region) comprising a sacral portion (body 11), wherein the sacral portion comprises a prong (spike 30) extending downward from a bottom surface (lower surface 14), wherein the prong can be used to temporarily secure the sacral plate against the bone prior to the insertion of fasteners (see para. 0043) (Figs. 1-3).
claim 10), as suggested by Melkent, in order to provide means to temporarily secure the plate against the bone prior to the insertion of fasteners.
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chopin (US 5,133,717 A1) in view of Suh et al. (US 2005/0015093 A1).
Chopin fails to disclose wherein the first screw hole is threaded (claim 14) and wherein the first fastener is configured with a threaded head to engage with the threaded first screw hole (claim 15).
	Suh et al. teach a plate (plate 160) having a first screw hole (hole 170a) that is threaded (see para. 0057) and a first fastener (screw 190) with a threaded head (head 194 with threads 195) to engage with the threaded first screw hole, wherein the threads of the threaded head have a different pitch than those of the threaded shaft (lower thread 192) in order to compress the plate to the bone as the first fastener is inserted (see para. 0057) (Figs. 2 and 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plate of Chopin such that the first screw hole is threaded (claim 14) and modify the first fastener of Chopin such that it is configured with a threaded head to engage with the threaded first screw hole (claim 15), as suggested by Suh et al., in order to provide means to compress the plate to the bone as the first fastener is inserted.
s 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chopin (US 5,133,717 A1).
Chopin fails to disclose wherein the iliac portion is angled between 35° to 50° with respect to the sacral portion (claim 16) and wherein the iliac portion is angled at 40° with respect to the sacral portion (claim 17).
However, Chopin discloses that hole 16 of eye 14 is oriented such that when saddle 9 is positioned on the sacrum, a screw is inserted through hole 16 into the sacral plate (see col. 2, ll. 65-68) and holes 11 of projections 13 are angled such that a screw driven through one of holes 11 is inserted into the iliac mass (see col. 3, ll. 2-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the iliac portion to be angled between 35° to 50° with respect to the sacral portion (claim 16), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the iliac portion to be angled at 40° with respect to the sacral portion (claim 17), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chopin (US 5,133,717 A1) in view of Melkent (US 2006/0241615 A1).
Chopin fails to disclose wherein the sacral-iliac plate has a prong extending downward from a bottom surface of the sacral portion for additional fixation (claim 19). 

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plate of Chopin such that it has a prong extending downward from a bottom surface of the sacral portion for additional fixation (claim 19), as suggested by Melkent, in order to provide means to temporarily secure the plate against the bone prior to the insertion of fasteners.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chopin (US 5,133,717 A1).
Chopin fails to disclose the sacral-iliac plate having an iliac portion angled 40° with respect to the sacral portion (claim 20).
However, Chopin discloses that hole 16 of eye 14 is oriented such that when saddle 9 is positioned on the sacrum, a screw is inserted through hole 16 into the sacral plate (see col. 2, ll. 65-68) and holes 11 of projections 13 are angled such that a screw driven through one of holes 11 is inserted into the iliac mass (see col. 3, ll. 2-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the iliac portion to be angled at 40° with respect to the sacral portion (claim 20), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
s 1, 3-5, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chopin (US 5,133,717 A1).
Claim 1. Chopin discloses a sacral-iliac plate (saddle 9) comprising: an iliac portion (see Fig. 2 above inset on pg. 5) having a first screw hole (hole 11) for receiving a first fastener (see “screw” in col. 2, ll. 59-63) to secure the iliac portion to the iliac bone (see col. 3, ll. 2-7); and a sacral portion (see Fig. 2 inset above on pg. 5) integrated monolithically with the iliac portion (Fig. 2 shows that the iliac portion and sacral portion are monolithic) having a second and third screw holes (hole 11 and hole 16) for receiving a second and third fasteners (see “screw” in col. 2, ll. 59-63 and in col. 2, l. 65 through col. 3, l. 1) to secure the sacral portion to the sacral bone (see col. 2, l. 65 through col. 3, l. 1), wherein the sacral portion comprises a tulip (u-shaped body 12) for receiving and securing a spinal rod (rod 8; see col. 3, ll. 33-37), wherein the sacral portion extends from a first end (see Fig. 2 inset above on pg. 6) to a second end (see Fig. 2 inset above on pg. 6), wherein the sacral portion includes a first portion (eye 14) extending from the first end to a base (at “bottom surface”; see Fig. 2 inset above on pg. 6) of the tulip and a second portion (projection 13) extending from the second end to the base of the tulip, and wherein the first portion has a thickness (see Fig. 2 inset above on pg. 6) that is less than a thickness (see Fig. 2 inset above on pg. 6) of the second portion (Fig. 2 shows that the thickness of eye 14 is less than the thickness of projection 13), wherein the thickness of the second portion is measured from the base of the tulip (Fig. 2). 
Claim 3. Chopin discloses wherein the second and third screw holes are in line with the tulip (Fig. 2 shows that hole 11 is in line with u-shaped body 12 and hole 16 is also in line with u-shaped body 12) (Fig. 2). 
Claim 4. Chopin discloses wherein the second and third screw holes are offset (Fig. 2 shows that hole 11 is offset from hole 16) (Fig. 2). 
Claim 5. Chopin discloses wherein the spinal rod is secured within the tulip with a locking cap (threaded plug 7; see col. 3, ll. 33-37) (Fig. 2). 
Chopin fails to disclose wherein the iliac portion is angled between 35° to 50° with respect to the sacral portion (claim 1) and wherein the iliac portion is angled at 40° with respect to the sacral portion (claim 8).
However, Chopin discloses that hole 16 of eye 14 is oriented such that when saddle 9 is positioned on the sacrum, a screw is inserted through hole 16 into the sacral plate (see col. 2, ll. 65-68) and holes 11 of projections 13 are angled such that a screw driven through one of holes 11 is inserted into the iliac mass (see col. 3, ll. 2-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the iliac portion to be angled between 35° to 50° with respect to the sacral portion (claim 1), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the iliac portion to be angled at 40° with respect to the sacral portion (claim 8), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chopin (US 5,133,717 A1) as applied to claim 1 above, and further in view of Melkent (US 2006/0241615 A1).
Chopin fails to disclose wherein the sacral portion further comprises a prong extending downward from a bottom surface (claim 2). 
	Melkent teaches a sacral plate (plate 10; para. 0038 states that the plate can be attached to the sacral region) comprising a sacral portion (body 11), wherein the sacral portion comprises a prong (spike 30) extending downward from a bottom surface (lower surface 14), wherein the prong can be used to temporarily secure the sacral plate against the bone prior to the insertion of fasteners (see para. 0043) (Figs. 1-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plate of Chopin such that the sacral portion further comprises a prong extending downward from a bottom surface (claim 2), as suggested by Melkent, in order to provide means to temporarily secure the plate against the bone prior to the insertion of fasteners.
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chopin (US 5,133,717 A1) as applied to claim 1 above, and further in view of Suh et al. (US 2005/0015093 A1).
Chopin fails to disclose wherein the first screw hole is threaded (claim 6) and wherein the first fastener is configured with a threaded head to engage with the threaded first screw hole (claim 7).
	Suh et al. teach a plate (plate 160) having a first screw hole (hole 170a) that is threaded (see para. 0057) and a first fastener (screw 190) with a threaded head (head 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plate of Chopin such that the first screw hole is threaded (claim 6) and modify the first fastener of Chopin such that it is configured with a threaded head to engage with the threaded first screw hole (claim 7), as suggested by Suh et al., in order to provide means to compress the plate to the bone as the first fastener is inserted.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 8 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,368,919 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The difference between the claims of the patent and those of the present In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Because claims 1-3, 5-11, and 13-20 are anticipated by claims 1-12 of the patent, they are not patentably distinct from the claims of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773